748 N.W.2d 882 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David Craig BREEDING, Defendant-Appellant.
Docket No. 135466. COA No. 280708.
Supreme Court of Michigan.
May 30, 2008.
On order of the Court, the application for leave to appeal the October 23, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of the defendant's claim that his constitutional right to confront the witnesses against him was violated by the trial court's admission, at the probation revocation hearing, of certain statements by out-of-court declarants. See Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004). In considering this claim, the Court of Appeals shall address whether the federal circuit Court of Appeals decisions addressing this issue are correct that Crawford does not apply to probation revocation hearings. See, e.g., United States v. Kelley, 446 F.3d 688 (C.A.7, 2006); United States v. Rondeau, 430 F.3d 44 (C.A.1, 2005); United States v. Hall, 419 F.3d 980 (C.A.9, 2005); United States v. Kirby, 418 F.3d 621 (C.A.6, 2005); United States v. Martin, 382 F.3d 840 (C.A.8, 2004); and United States v. Aspinall, 389 F.3d 332 (C.A.2, 2004). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.